                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                            File No. 1:12-cr-132
v.
                                                            HON. JANET T. NEFF
FRANK CISNEROS,

               Defendant.
                                    /

                                        AMENDED OPINION

               Before the Court is Defendant Frank Cisneros’ amended motion to vacate, set aside,

or correct his sentence under 28 U.S.C. § 2255 (ECF No. 1745), and supplements thereto (ECF Nos.

1779, 1781). The Government filed responses to the amended motion and its supplements (ECF

Nos. 1765, 1785), and Defendant filed a reply (ECF No. 1808).

               In January and February 2019, the Court entered an opinion and judgment denying

the motion under § 2255. Thereafter, Defendant filed a motion to alter or amend judgment under

Rule 59(e). On August 12, 2019, the Court vacated the judgment and granted Defendant’s Rule 59

motion with respect to one claim:        Defendant’s claim that his attorney provided ineffective

assistance by telling Defendant that he faced a life sentence if he proceeded to trial, without

discussing the Sentencing Guidelines. On September 23, 2019, the Court held an evidentiary

hearing on this claim, and the parties subsequently filed briefs arguing their respective positions.

(ECF Nos. 1930, 1931.) The Court hereby enters an amended opinion denying the motion under

§ 2255.
                                         I. Background

       A. Indictment

               In February 2013, Defendant and 30 other members of a gang called the Holland

Latin Kings were charged with multiple crimes. Defendant was named in Count One, participation

in a racketeering conspiracy, 18 U.S.C. § 1962(d), and Count Twelve, conspiracy to possess with

intent to distribute five kilograms or more of cocaine, in violation of 18 U.S.C. §§ 846 and 841(a).

(Third Superseding Indictment, ECF No. 68, PageID.266, 313.) Count One alleged a conspiracy

beginning in 1993 and continuing to 2013 that involved murder, assault, arson, and the distribution

of cocaine and marijuana.

       B. First Proffer

               Defendant participated in a proffer with the Government within a few weeks after

the indictment. His attorney, Raymond Buffmyer, was also present. (See Report of Investigation,

ECF No. 1755.) At the proffer, Defendant acknowledged that he held leadership positions in the

HLK in 1994 and 1998. (Id.) He also stated that he distributed 2 kilograms of cocaine with members

of the HLK in 1998, and “a lot” of cocaine in 2011. (Id., PageID.22291.) In addition, he received

small quantities of cocaine on a number of occasions from other members of the HLK in 2012. The

Government ended the proffer interview when it became clear that Defendant was not being

completely truthful about his participation; he told the interviewing agents that he would not be

completely honest unless he was guaranteed that he would not have to testify against the HLK. (Id.,

PageID.22292.)

       C. Superseding Indictment

               In July 2013, the grand jury returned a Fourth Superseding Indictment charging

Defendant with the same offenses: participation in a racketeering conspiracy (Count One) and

conspiracy to distribute five kilograms or more of cocaine (Count Fourteen). (ECF No. 480,

                                                 2
PageID.2150, 2191.) The latter indictment also contained a “Special Sentencing Allegation”

regarding Defendant as to Count One, alleging that the racketeering conspiracy involved the

distribution of 5 kilograms or more of cocaine. (Id., PageID.2170-2171.) The indictment alleged

that Defendant possessed 543 grams of cocaine and tools for distribution in 1998, possessed and/or

sold cocaine in 2008 and 2012, possessed a firearm in 2008, and attended leadership meetings with

other HLK members in 2011.

       D. Unsuccessful Attempt to Dismiss Charges or Suppress Evidence

              In August 2013, Defendant’s attorney filed a motion to dismiss Count One of the

indictment or to suppress evidence related to it because the prosecutor had given Defendant

immunity many years earlier. (Corrected Mot. to Dismiss, ECF No. 478.) In August 2000,

Defendant had testified before a federal grand jury about selling drugs to members of the HLK. In

connection with that testimony, the prosecutor promised Defendant that any statements he made to

the grand jury with respect to his “involvement in buying or selling illegal drugs with the Latin

Kings” or with respect to his “knowledge of individuals in the Latin Kings possessing illegal

firearms” would not be used against Defendant in a criminal prosecution. (Grand Jury Tr. 5-6, ECF

No. 565-6.) Accordingly, Defendant’s attorney argued that the conspiracy charges should be

dismissed to the extent that they relied upon evidence derived from Defendant’s immunized

statements. Counsel asked for a hearing in accordance with Kastigar v. United States, 406 U.S. 441

(1972), to determine the extent to which the pending charges relied upon evidence derived from

Defendant’s immunized statements.

              The Court denied Defendant’s motion, holding that Kastigar only applied to

defendants who have been granted statutory immunity; it did not apply to Defendant, who had been

given an informal grant of immunity. (9/5/2013 Op., ECF No. 604.) An informal grant of immunity

can be enforced like a contract, but there was no indication that the Government had breached its

                                                3
promise to Defendant. The Government asserted that it was aware of Defendant’s pre-August 2000

drug-trafficking activity before his grand jury appearance, and that it did not intend to use his grand-

jury testimony against him at trial. (Id.)

       E. Second Proffer and Plea Agreement

               In early October 2013, the Government offered to meet with Defendant again.

(10/2/2013 Letter to Def., ECF No. 1755, PageID.22297.) He apparently accepted the offer, and

then a few days later, he signed a plea agreement acknowledging guilt for the racketeering charge

in Count One of the Fourth Superseding Indictment, in exchange for the dismissal of Count Fourteen

and the “special sentencing allegation” in Count One. (Plea Agreement, ECF No. 680.) The

Government also agreed not to bring additional charges against Defendant arising out of his

involvement with the HLK, provided that such conduct was disclosed prior to the date of the plea

agreement. Defendant agreed to cooperate with the Government in its investigation of other charges

in the indictment, and the Government agreed to evaluate Defendant’s cooperation to determine

whether to file a motion for sentence reduction.

               The plea agreement provided a significant benefit for Defendant. By dismissing

Count Fourteen and the special sentencing allegation in Count One, it reduced his maximum

possible sentence from a term of life in prison to 20 years. See 21 U.S.C. § 841(b)(1)(A) (setting

forth the punishment for conspiracy to distribute 5 kilograms or more of cocaine). In addition, he

stood to gain by receiving credit for acceptance of responsibility under the Sentencing Guidelines.

       F. Plea Hearing

               Defendant entered his plea on October 11, 2013, at a hearing before United States

District Judge Robert Holmes Bell. At the plea hearing, Defendant affirmed that he had received

an “adequate and ample” opportunity to discuss his case with his lawyer and that he was satisfied

with his attorney’s representation of him. (See Plea Hr’g Tr. 5, ECF No. 811.) Defendant also

                                                   4
accepted the description of his involvement with the HLK as indicated in the indictment and as

summarized by the prosecutor at the hearing, which included the fact that Defendant possessed 543

grams of cocaine in 1998, along with implements commonly used for distribution, and that he sold

cocaine to various individuals on four separate occasions in April and June 2012. (Id. at 7.)

Defendant told the Court that he became a member of the HLK in 1993, at the age of 19, and paid

dues to them from 1993 to 2012. (Id. at 10.) However, he was not a member of the HLK throughout

that entire period because he was incarcerated on several occasions, from 1998 to 2003, from 2004

to 2006, and for several months in 2010. (Id.)

              After his release from prison in 2003, Defendant sold cocaine on behalf of the HLK

ten or fifteen times. (Id. at 17.) He also admitted to possessing a firearm on several occasions,

including one firearm that he purchased from another HLK member. (Id. at 19.) The Court accepted

Defendant’s plea.

       G. Sentencing

              After the plea hearing, the probation office prepared a Presentence Investigation

Report (“PIR”), scoring Defendant with a base offense level of 32 because his participation in the

racketeering conspiracy made him responsible for distribution of 5 kilograms of cocaine and 550

pounds of marijuana, which is the equivalent of over 1,000 kilograms of marijuana. (PIR ¶ 870,

ECF No. 1125.) The PIR added two points to the offense level because Defendant possessed a

firearm on several occasions in connection with the conspiracy, and another three points to account

for Defendant’s leadership role in the conspiracy. According to the PIR, Defendant held several

“managerial” positions with the HLK, which meant that he was the manager of criminal activity

involving five or more participants under U.S.S.G. § 3B1.1(b). (Id. ¶ 874.) The PIR also reduced

Defendant’s offense level by three points to account for his acceptance of responsibility and his



                                                 5
assistance to the authorities, resulting in an adjusted offense level of 34 and a criminal history score

of V. (Id. ¶¶ 872, 898.)

               Judge Bell sentenced Defendant on September 24, 2014, after delaying the

proceedings for several weeks to allow Defendant to recover from back surgery. Defendant’s

attorney initially objected to the enhancement of Defendant’s offense level for his possession of a

firearm (Sentencing Mem., ECF No. 1124); however, counsel dropped that objection at the

sentencing hearing because Defendant purportedly acknowledged to his attorney that he had access

to a firearm when protecting his home. According to counsel, “there would be an enhancement

because he would have 12 examples [of possession] or five examples or three. They need only one.”

(Sentencing Hr’g Tr. 5, ECF No. 1303; see also PIR ¶¶ 168, 310, 347, 396, 620, 645, 683 (describing

instances in which Defendant purportedly used or possessed a firearm).)

               Defendant’s counsel also argued that the criminal history score overstated the

seriousness of Defendant’s history, and Judge Bell agreed. He reduced Defendant’s criminal history

score from V to IV. (Sentencing Hr’g Tr. 9.) Using an adjusted offense level of 34 and a criminal

history score of IV, Judge Bell sentenced Defendant at the bottom of the Guidelines range to 210

months of imprisonment. (J., ECF No. 1247.)

       H. Appeal

               Defendant appealed his sentence, raising several arguments. He contended (1) that

his sentence was unreasonable, (2) that he should not have been assessed enhancements for his

leadership role or for possession of firearms, and (3) that his counsel was ineffective for failing to

contest those enhancements. See United States v. Penaloza, 648 F. App’x 508, 527 (6th Cir. 2016).

               On May 12, 2016, the Court of Appeals for the Sixth Circuit affirmed Defendant’s

sentence. Id. It held that his sentence was substantively reasonable. See id. at 528. It also found

that he waived his challenge to the firearms enhancement, and that this Court’s application of the

                                                   6
leadership enhancement was not plain error. Id. at 529-30. However, the court of appeals declined

to consider Defendant’s claim regarding ineffective assistance of counsel. Id. at 529.

                                      II. Motion under § 2255

                 Defendant now raises the following issues in his amended motion under § 2255 and

supplements thereto:

         I.       Denial of effective assistance of counsel[.]

         II.      Conviction obtained by plea of guilty which was unlawfully induced or
                  not made voluntarily or with understanding of the nature of the charge and
                  the consequences of the plea[.]

         III.     Conviction obtained by the unconstitutional failure of prosecution to
                  disclose to the defendant evidence favorable to the defendant[.]

         IV.      Conviction obtained by use of coerced confession[.]

         V.       Conviction for RICO conspiracy offense under 18 U.S.C. § 1962(d) not
                  substantive or cannot stand[.]

         VI.      Conviction obtained by use of court err[or.]

         VII.     Sentence based on miscalculated guideline scoring and information[.]

         VIII.    Sentencing corrections or adjustments[.]

         IX.      Conviction obtained by a violation of the privilege against self-
                  incrimination.

         X.       Ineffective Assistance of Appellate Counsel.

         XI.      Administrative Segregation / Isolated Confinement[.]

(ECF Nos. 1745, 1779, 1781.)

                 The Government argues that the motion should be denied because the grounds for

relief are procedurally defaulted and/or meritless.




                                                   7
                                           III. Standards

       A. Merits

               A prisoner who moves to vacate his sentence under § 2255 must show that the

sentence was imposed in violation of the Constitution or laws of the United States, that the court

was without jurisdiction to impose such a sentence, that the sentence was in excess of the maximum

authorized by law, or that it is otherwise subject to collateral attack. 28 U.S.C. § 2255. To prevail

on a § 2255 motion “a petitioner must demonstrate the existence of an error of constitutional

magnitude which had a substantial and injurious effect or influence on the guilty plea or the jury’s

verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005) (quoting Griffin v. United

States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors are generally outside the scope

of § 2255 relief. United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000). A petitioner can

prevail on a § 2255 motion alleging non-constitutional error only by establishing a “fundamental

defect which inherently results in a complete miscarriage of justice, or, an error so egregious that it

amounts to a violation of due process.” Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999)

(quoting United States v. Ferguson, 918 F.2d 627, 630 (6th Cir. 1990) (internal quotations omitted)).

       B. Procedural Default

               As a general rule, claims not raised on direct appeal are procedurally defaulted and

may not be raised on collateral review unless the defendant shows either (1) “cause” and “actual

prejudice” or (2) “actual innocence.” Massaro v. United States, 538 U.S. 500, 504 (2003); Bousley

v. United States, 523 U.S. 614, 621-22 (1998); United States v. Frady, 456 U.S. 152, 167-68 (1982).

An ineffective assistance of counsel claim, however, is not subject to the procedural default rule.

Massaro, 538 U.S. at 504. An ineffective assistance of counsel claim may be raised in a collateral

proceeding under § 2255, whether or not the defendant could have raised the claim on direct appeal.

Id.

                                                  8
       C. Evidentiary Hearing

               The court must hold an evidentiary hearing to determine the issues and make findings

of fact and conclusions of law “[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief. . . .” 28 U.S.C. § 2255(b). No hearing is required if

Defendant’s allegations “cannot be accepted as true because they are contradicted by the record,

inherently incredible, or conclusions rather than statements of fact.” Arredondo v. United States,

178 F.3d 778, 782 (6th Cir. 1999) (quotation omitted).

                                            IV. Analysis

Ground One: Ineffective Assistance of Counsel

               Defendant asserts that he received ineffective assistance of counsel at the trial court

level for the following reasons: (1) counsel did not conduct an adequate investigation into various

matters before the plea; (2) counsel failed to halt the plea hearing due to the fact that Defendant was

under the influence of narcotic medication, and did not object to Defendant’s statement that he was

not taking such medication; (3) counsel improperly “exposed” Defendant’s immunity by filing the

motion to dismiss the indictment; (4) counsel did not correct the Court’s purported error regarding

“derivative use” immunity or make use of that immunity; (5) counsel misled Defendant about who

requested the proffer; (6) counsel did not adequately prepare Defendant for a proffer with the

Government; (7) counsel did not adequately inform Defendant of the consequences of the plea

agreement; (8) counsel did not object to the prosecution’s “direction” to Defendant regarding his

guilt, particularly as it pertained to conduct “immunized” by Defendant’s grand jury testimony;

(9) counsel failed to inform Defendant that he could withdraw his plea; (10) counsel did not inform

Defendant that he was aware, before sentencing, that the Government would not fulfill its promise

to seek a sentence reduction; (11) counsel erroneously informed Defendant that he could not contest

the “weights and leadership enhancements”; (12) counsel failed to postpone the sentencing hearing

                                                  9
to allow Defendant to recover from back surgery; (13) counsel did not adequately establish

Defendant’s “withdrawal and complete dissociation” from the HLK in 1999 and Defendant’s work

with non-profit organizations; (14) counsel did not obtain information about the use of Defendant’s

proffer in sentencing a co-defendant; (15) counsel did not use a co-defendant’s testimony to

establish that the HLK was not operating for a period of time; (16) counsel withdrew a challenge to

the firearms enhancement; and (17) counsel failed to seek a downward departure for a “completed

term of imprisonment,” under U.S.S.G. § 5K2.23.1

                     In Strickland v. Washington, 466 U.S. 668, 687-88 (1984), the Supreme Court

established a two-prong test by which to evaluate claims of ineffective assistance of counsel. To

establish a claim of ineffective assistance of counsel, the petitioner must prove: (1) that counsel’s

performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

A court considering a claim of ineffective assistance must “indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

The defendant bears the burden of overcoming the presumption that the challenged action might be

considered sound trial strategy. Id. (citing Michel v. Louisiana, 350 U.S. 91, 101 (1955)); see also

Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding that counsel’s strategic decisions

were hard to attack). The court must determine whether, in light of the circumstances as they existed

at the time of counsel’s actions, “the identified acts or omissions were outside the wide range of

professionally competent assistance.” Strickland, 466 U.S. at 690. Even if a court determines that

counsel’s performance was outside that range, the defendant is not entitled to relief if counsel’s error

had no effect on the judgment. Id. at 691.



1
    The Court will refer to the foregoing as Issues 1 to 17.

                                                               10
               The two-part Strickland test applies to challenges to guilty pleas based on ineffective

assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 58 (1985). Regarding the first prong, the court

applies the same standard articulated in Strickland for determining whether counsel’s performance

fell below an objective standard of reasonableness. Id. In analyzing the prejudice prong, the focus

is on whether counsel’s constitutionally deficient performance affected the outcome of the plea

process. “[I]n order to satisfy the ‘prejudice’ requirement, the defendant must show that there is a

reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Id. at 59.

       A. Pre-Plea Investigation (Issue 1)

               Defendant asserts that counsel failed to investigate his withdrawal from the HLK in

1999. In addition, Defendant apparently argues that the four months of conduct alleged in Count

Fourteen would not have been enough to warrant the charge of conspiring to distribute 5 kilograms

or more of cocaine.

               There are several problems with Defendant’s argument regarding the sufficiency of

counsel’s pre-plea investigation and the sufficiency of the evidence in support of the charges against

him. First, Defendant waived any challenge to counsel’s conduct before the plea hearing and to the

sufficiency of the evidence supporting the indictment when he entered his guilty plea. It has long

been the case that a valid guilty plea bars habeas review of most non-jurisdictional claims alleging

antecedent violations of constitutional rights. See Tollett v. Henderson, 411 U.S. 258, 267 (1973).

Claims about the deprivation of constitutional rights that occur before the entry of a guilty plea are

foreclosed by that plea. See United States v. Broce, 488 U.S. 563, 569 (1989). As the United States

Supreme Court has explained,

       a guilty plea represents a break in the chain of events which has preceded it in the
       criminal process. When a criminal defendant has solemnly admitted in open court
       that he is in fact guilty of the offense with which he is charged, he may not thereafter

                                                 11
       raise independent claims relating to the deprivation of constitutional rights that
       occurred prior to the entry of the guilty plea. He may only attack the voluntary and
       intelligent character of the guilty plea by showing that the advice he received from
       counsel was not within [constitutional standards].

Tollett, 411 U.S. at 267.     Consequently, a knowing and voluntary guilty plea waives all

nonjurisdictional defects in the proceedings, including a claim of ineffective assistance of counsel

that does not relate to the validity of the plea. See Rice v. Olson, No. 16-1125, 2016 WL 3877866,

at *2 (6th Cir. July 15, 2016) (citing United States v. Stiger, 20 F. App’x 307, 308-09 (6th Cir.

2001)). Accordingly, Defendant’s plea waived any challenge to the sufficiency of the evidence

supporting the indictment, and to counsel’s actions related to the indictment or to any investigation

of Defendant’s involvement in the HLK.

               In addition, Defendant’s assertion that his counsel should have conducted a more

thorough investigation of Defendant’s withdrawal from the HLK in 1999 is meritless because that

fact was never contested by the Government, and it is irrelevant to Defendant’s guilt and sentence.

The PIR stated that Defendant renounced his membership with HLK in 1999, while he was in prison,

but that he resumed his membership in 2008, after his release. (PIR ¶ 679.) Judge Bell apparently

accepted this description:

       THE COURT: . . . I have you as renouncing your membership in 1999 while in
       prison. You’re coming out of prison and once again becoming a member in 2008,
       and then I have you taking part in certain RICO events that related to cocaine and
       marijuana as part of the conspiracy after that. Did you?

       DEFENDANT CISNEROS: Yes, Your Honor, I did. Yes, I did.

(Sentencing Hr’g Tr. 20-21, ECF No. 1303.)

               Furthermore, Defendant’s withdrawal from the HLK in 1999 does not change the

fact that he worked with other members of the HLK to distribute drugs before that time. Nor does

it change the fact that he effectively rejoined the HLK after his release from prison and worked with

its members to distribute drugs over a period of several years after 2008. His departure from the

                                                 12
group for several years does not absolve him of guilt for his part in the conspiracy before and after

that departure.

                  Defendant contends that he was involved with the HLK for only a few months in or

after 2008, but that does not make him any less guilty of participation in a long-running conspiracy.

There was no reason for counsel to uncover additional evidence of uncontested facts that were

irrelevant to Defendant’s guilt and sentence. Thus, even assuming Defendant has not waived this

claim, he has not shown unreasonable conduct by counsel or prejudice.

                  Finally, to the extent Defendant believes that there was insufficient evidence to

support Count Fourteen of the indictment, Defendant cannot show prejudice. The Government

agreed to dismiss Count Fourteen as part of the plea agreement. Consequently, as to that Count,

Defendant’s plea achieved the same result as a pre-plea challenge to the indictment. Accordingly,

Defendant cannot demonstrate that the outcome would have been any different if counsel had

challenged Count Fourteen.

        B. Other Pre-Plea Conduct

                  1. Exposing immunity agreement (Issues 3, 4)

                  Defendant asserts that counsel improperly exposed Defendant’s grand jury testimony

and immunity agreement by filing the motion to dismiss the indictment, and then failed to challenge

the Court’s ruling on that motion.

                  For the reasons stated in the previous section, Defendant has waived his claim that

counsel was ineffective in the manner in which he handled Defendant’s grant of immunity. These

actions occurred before entry of the plea and do not undermine the knowing or voluntary nature of

that plea.

                  Moreover, Defendant has not shown unreasonable conduct by his attorney or

prejudice. Counsel attempted to use the grant of immunity to dismiss the charges against Defendant

                                                  13
or to exclude evidence against him, but counsel was not successful. Defendant does not indicate

what else counsel could have done that would have changed the outcome of his proceedings. His

allegations on these issues—including his reference to “derivative use” immunity—are vague and

conclusory.

               2. Preparation for proffer (Issues 5, 6)

               Defendant contends that his attorney failed to adequately prepare him for a proffer

with the Government, and misled Defendant about several facts. In particular, Defendant contends

that his attorney told him that his co-defendants would lie about his involvement in the conspiracy,

leading Defendant to believe it was appropriate for him to lie and admit he was an active member.

In addition, Defendant contends that he was under the impression that the prosecutor requested the

proffer, when in fact Defendant’s attorney requested it.

               For the same reasons stated in the previous section, Defendant’s guilty plea waived

his ability to challenge his attorney’s performance with respect to the proffer, which occurred prior

to the plea. Defendant’s preparation for the proffer, or lack thereof, has no bearing on the validity

of his plea.

               Furthermore, Defendant has not satisfied the performance prong of Strickland. He

asserts that he was under the impression that it was appropriate to lie about his involvement with

the HLK simply because his attorney told him that his co-defendants would lie about Defendant’s

actions. That impression, however, does not suggest that counsel’s performance was unreasonable.

Rather, it suggests that Defendant was irrational. Moreover, even if Defendant was under the

impression that he should lie, the Court made clear to Defendant at his plea hearing that his

truthfulness was important. (Plea Hr’g Tr. 4.) In addition, before pleading guilty, Defendant swore

an oath to tell the truth under penalty of perjury. Thus, even if Defendant lied during his proffer



                                                 14
interview, his attorney’s statements could not have misled him about his obligation to tell the truth

when it really mattered, which was at his plea hearing.

                To the extent Defendant contends that his attorney misled him about whether the

Government or his attorney initiated the proffer request, it is not clear how that misunderstanding

could have had any significant impact on Defendant’s decision to plead guilty.

        C. Preparation for Plea (Issue 7)

                Defendant asserts that his attorney did not adequately inform him of the charge to

which he pleaded guilty and of the consequences of the plea agreement. In particular, Defendant

contends that counsel did not inform him of “the consequences if [the] government decided not to

fulfill their promise, which [it] did not. Counsel merely stated, once at proffer, that 108 months was

better than life, which counsel convi[n]ced defendant he would be sentenced to without

cooperation[.]” (Am. § 2255 Mot., PageID.22222.)

                The test for determining a guilty plea’s validity is “‘whether the plea represents a

voluntary and intelligent choice among the alternative courses of action open to the defendant.’”

Hill, 474 U.S. at 56 (quoting North Carolina v. Alford, 400 U.S. 25, 31 (1970)). In order to find

constitutionally valid guilty plea, several requirements must be met. The defendant pleading guilty

must be competent, see Brady v. United States, 397 U.S. 742, 756 (1970), and must have notice of

the nature of the charges against him, see Henderson v. Morgan, 426 U.S. 637, 645 n.13 (1976);

Smith v. O’Grady, 312 U.S. 329, 334 (1941). The plea must be entered “voluntarily,” i.e., not be

the product of “actual or threatened physical harm, or . . . mental coercion overbearing the will of

the defendant” or of state- induced emotions so intense that the defendant was rendered unable to

weigh rationally his options with the help of counsel. Brady, 397 U.S. at 750; Machibroda v. United

States, 368 U.S. 487, 493 (1962) (“A guilty plea, if induced by promises or threats which deprive it

of the character of a voluntary act, is void.”).

                                                   15
               The defendant must also understand the consequences of his plea, including the

nature of the constitutional protection he is waiving. Henderson, 426 U.S. at 645 n.13; Brady, 397

U.S. at 755; Machibroda, 368 U.S. at 493 (“Out of just consideration for persons accused of crime,

courts are careful that a plea of guilty shall not be accepted unless made voluntarily after proper

advice and with full understanding of the consequences.”) (internal quotations and citation omitted).

Finally, the defendant must have available the advice of competent counsel. Tollett, 411 U.S. at

267-68; Brady, 397 U.S. at 756; McMann v. Richardson, 397 U.S. 759, 771 & n.14 (1970). The

advice of competent counsel exists as a safeguard to ensure that pleas are voluntarily and

intelligently made. Cf. Henderson, 426 U.S. at 647 (“[I]t may be appropriate to presume that in

most cases defense counsel routinely explain the nature of the offense in sufficient detail to give the

accused notice of what he is being asked to admit.”); Brady, 397 U.S. at 754 (suggesting that

coercive actions on the part of the state could be dissipated by counsel). Ineffective assistance of

counsel can render a plea of guilty involuntary. See Hill, 474 U.S. at 56-57.

               1. Advice about the consequences of accepting the plea

               Defendant contends that his attorney erroneously informed him that he would receive

a sentence of 108 months if he pleaded guilty and cooperated with the Government. This assertion

is contradicted by the plea agreement and by Defendant’s sworn statements to the Court.

               The plea agreement expressly states that Plaintiff could receive a sentence of up to

20 years’ imprisonment and three years of supervised release. (Plea Agreement ¶ 3, ECF No. 680.)

The agreement also informed Defendant that the Court would make the final determination

regarding the sentence after consulting the Sentencing Guidelines, and that “no one – not the

prosecutor, the defendant’s attorney, not the Court – can make a binding prediction or promise

regarding the sentence the defendant will receive.” (Id. ¶ 11.)



                                                  16
               As to the prosecutor’s obligation to ask for a sentence reduction in connection with

Defendant’s cooperation, the plea agreement states:

       The United States Attorney’s Office agrees to evaluate the defendant’s cooperation
       under this agreement in determining whether or not to file a motion for departure or
       reduction of sentence pursuant to the Guidelines Section 5K1.1 and/or Federal Rule
       of Criminal Procedure 35(b). The defendant fully understands that such a motion
       may be made pursuant to law if, and only if, the defendant fully cooperates with the
       government and materially and substantially assists the government in the
       investigation or prosecution of others. The determination of whether the defendant
       has provided substantial assistance to the United States shall be made in the sole
       discretion of the United States Attorney’s Office . . . . The defendant fully
       understands that this paragraph is not a promise by the government to file such a
       motion. . . .

(Id. ¶ 7(E) (emphasis added).)

               Immediately above Defendant’s signature, the plea agreement states the following:

               I have read this agreement and carefully discussed every part of it with my
       attorney. I understand the terms of this agreement, and I voluntarily agree to those
       terms. My attorney has advised me of my rights, of possible defenses, of the
       sentencing provisions, and of the consequences of entering into this agreement. No
       promises or inducements have been made to me other than those contained in this
       agreement. No one has threatened or forced me in any way to enter into this
       agreement. Finally, I am satisfied with the representation of my attorney in this
       matter.

(Id., PageID.3977.)

               Defendant made similar representations at his plea hearing. He told the Court that

he understood that his maximum sentence would be 20 years in prison and that the Court would

consider the Sentencing Guidelines before entering its sentence. (Plea Hr’g Tr. 8-9.) Judge Bell

asked Defendant whether anyone “made any promise of leniency or prediction of what the sentence

might be if your plea were to be accepted?” and Defendant responded, “No, Your Honor.” (Id. at 9

(emphasis added).)

               In addition, Defendant told the Court that he had discussed his plea agreement with

counsel before the plea hearing:


                                                17
        THE COURT: Okay. And you’ve indicated that you have discussed this agreement
        with your client and advised him of his rights and possible defenses to the sentencing
        provisions and the consequences of entering into this agreement where you were to
        plead guilty to this first count charging you with conspiracy to engage in racketeering
        activity. Is that correct, Mr. Buffmyer?

        [DEFENDANT’S ATTORNEY]: That is correct, Your Honor. I’ve reviewed this in
        detail with him several times and we’ve discussed the statute and all possible relevant
        defenses.

        THE COURT: And the defenses and the sentencing provisions and the consequences
        of entering into this agreement?

        [DEFENDANT’S ATTORNEY]: We have Your Honor. We’ve scored it several
        different ways because we’re not exactly sure how some of these other
        contemporaneous acts will work, but we’ve sat down and done all that over a several-
        hour period of time. Thank You.

        THE COURT: Is that correct, Mr. Cisneros, that he has discussed it with you?

        DEFENDANT CISNEROS: Yes, it is, Your Honor.

        THE COURT: And you understand this charge and the terms of this agreement and
        you understand your defenses that you might have and the sentencing provisions, and
        most importantly, the consequences of entering into this plea?

        DEFENDANT CISNEROS: Yes, I do, your honor.

(Id. at 3-4.)

                Under settled Sixth Circuit authority, a defendant is bound by his statements given

under oath at the plea hearing. See Baker v. United States, 781 F.2d 85, 90 (6th Cir. 1986) (“[W]here

the court has scrupulously followed the required procedure [under Rule 11 of the Federal Rules of

Criminal Procedure], ‘the defendant is bound by his statements in response to that court’s inquiry.’”)

(quoting Moore v. Estelle, 526 F.2d 690, 696-97 (5th Cir. 1976)). In this case, that means Defendant

is bound by his representations that he reviewed his plea agreement with his attorney and understood

the consequences of pleading guilty, including the possibility that he could receive a sentence of up

to 20 years in prison. He is also bound by his representation that no one made a promise or



                                                  18
prediction of what sentence he might receive. Thus, he cannot now claim that he pleaded guilty on

the assumption that he would receive a sentence of 108 months.

               Defendant’s claim is similar to one raised by the defendant in United States v.

Todaro, 982 F.2d 1025 (6th Cir. 1993), who attempted to attack his guilty plea by claiming that his

attorney had promised him that he would be sentenced to probation if he pleaded guilty. The Court

of Appeals for the Sixth Circuit rejected this claim because the defendant testified at the plea

colloquy that no promises had been made to him other than those stated in the plea agreement. Id.

at 1026. “To allow collateral attacks on guilty pleas to be based upon such claims would make

every plea subject to attack and render the oral responses given in court meaningless.” Warner v.

United States, 975 F.2d 1207, 1212 (6th Cir. 1992). Likewise, to allow Defendant to attack the

assistance that he received by counsel on factual grounds that are inconsistent with his sworn

statements to the Court would render his statements meaningless.

               Moreover, even assuming that Defendant’s counsel represented that Defendant

would receive a sentence of 108 months, Defendant would not be entitled to relief because Judge

Bell properly informed Defendant what his maximum sentence could be, and indicated that he would

determine the sentence after consulting the guidelines.              This information rectified any

misunderstanding that Defendant may have had. See Cadavid-Yepes v. United States, 635 F. App’x

291, 299 (6th Cir. 2016) (“[E]ven if counsel gives a defendant erroneous information, a defendant

is not entitled to relief if the misinformation is ‘directly refuted on the record’ by the district judge

during a plea colloquy.” (quoting Todaro, 982 F.2d at 1029)); see also United States v. Contreras-

Armendariz, 107 F. App’x 594, 596-97 (6th Cir. 2006) (where the court “reviewed the rights that

Contreras was waiving, the factual and legal nature of the offenses with which he was charged, and

the potential sentences he faced as a result of the guilty plea,” the plea was knowing and voluntary

despite Contreras’ mistaken belief his criminal history category was lower than it was ultimately

                                                   19
determined to be); United States v. Stephens, 906 F.2d 251, 254 (6th Cir. 1990) (where a defendant

is aware of the maximum possible sentence he faces, the fact that his attorney incorrectly estimated

the guidelines does not justify withdrawal of a plea). Consequently, Defendant cannot claim that he

was prejudiced by his attorney’s advice.

               Defendant also argues that Buffmyer did not adequately inform him of the

consequences of pleading guilty if the Government did not fulfill its “promise.” Presumably,

Defendant is referring to the Government’s obligation to consider filing a motion to reduce

Defendant’s sentence if he provided sufficient assistance to the Government’s investigation. The

Government never filed such a motion, so Defendant apparently believes that it did not comply with

a promise that it made in the plea agreement. Defendant does not state a viable claim, however,

because the plea agreement expressly disclaimed any such promise. The plea agreement gave the

Government sole discretion to determine whether Defendant had provided sufficient assistance to

merit a motion for reduction in sentence. Defendant does not indicate what counsel should have

done differently when advising Defendant. Thus, Defendant has not established unreasonable

performance or prejudice as to this claim.

               2. Advice about the consequences of rejecting the plea

               Defendant also contends that his attorney did not provide adequate advice about the

sentencing consequences of rejecting the plea and going to trial. Buffmyer allegedly told Defendant

that he faced a life sentence, but did not discuss Defendant’s exposure under Sentencing Guidelines

or inform Defendant that the Court has discretion to issue a sentence below the statutory maximum.

Defendant contends that the possibility of a life sentence was a significant factor in his decision to

plead guilty, and that he would not have “cooperated” with the Government (i.e., he would not have

pleaded guilty) if he had been adequately informed that the Court would consider the Guidelines

before issuing its sentence.

                                                 20
                Buffmyer tells a different story. In an affidavit, Buffmyer asserts that he received an

email from the prosecutor in September 2013 (a few weeks before Defendant’s plea) containing

estimates of Defendant’s sentencing guidelines range if he pleaded guilty or went to trial. The

prosecutor estimated Defendant’s guidelines range as 293 to 365 months if a jury found him guilty

of the charges after a trial, and 210 to 262 months if Defendant pleaded guilty to Count One and

received credit for acceptance of responsibility; Buffmyer discussed this email with Defendant.

(Buffmyer Aff., ECF No. 1755, PageID.22279-22280; Email to Buffmyer, ECF No. 1755,

PageID.22294.)

                 In Smith v. United States, 348 F.3d 545 (6th Cir. 2003), the Court of Appeals for

the Sixth Circuit indicated that counsel has a duty to explain a defendant’s possible sentencing

exposure under the Guidelines before the defendant accepts a plea offer:

        A criminal defendant has a right to expect at least that his attorney will review the
        charges with him by explaining the elements necessary for the government to secure
        a conviction, discuss the evidence as it bears on those elements, and explain the
        sentencing exposure the defendant will face as a consequence of exercising each of
        the options available. In a system dominated by sentencing guidelines, we do not
        see how sentence exposure can be fully explained without completely exploring the
        ranges of penalties under likely guideline scoring scenarios, given the information
        available to the defendant and his lawyer at the time. See United States v. Day, 969
        F.2d 39, 43 (3d Cir. 1992) (observing that “the Sentencing Guidelines have become
        a critical, and in many cases, dominant facet of federal criminal proceedings” such
        that “familiarity with the structure and basic content of the Guidelines (including the
        definition and implications of career offender status) has become a necessity for
        counsel who seek to give effective representation.”). The criminal defendant has a
        right to this information, just as he is entitled to the benefit of his attorney’s superior
        experience and training in the criminal law.

Id. at 553.

                In other words, counsel must provide some information to the defendant about his

possible sentencing exposure under the Guidelines were the defendant to accept the plea, and a

similar estimate about his sentencing exposure were the defendant to reject the plea, so that the



                                                    21
defendant can intelligently weigh the two options available. An attorney’s failure to provide this

sort of information may constitute unreasonable performance under Strickland.

               As to prejudice, courts must look at the “totality of the evidence” to determine

whether there is a reasonable likelihood that the defendant would have made a different decision

about the plea. Lee v. United States, 137 S. Ct. 1958, 1966 (2017). Where the defendant contends

he would not have accepted the plea, relevant factors to consider include “whether the defendant

had a viable defense, as well as the respective consequences of a conviction after trial and by plea.”

United States v. Pola, 703 F. App’x 414, 423 (6th Cir. 2017). The Supreme Court has admonished

courts not to “upset a plea solely because of post hoc assertions from a defendant about how he

would have pleaded but for his attorney’s deficiencies.            Judges should instead look to

contemporaneous evidence to substantiate a defendant’s expressed preferences.” Lee, 137 S. Ct. at

1967.

               The Court held an evidentiary hearing on September 23, 2019, to resolve the factual

dispute about whether or not Buffmyer informed Defendant of his possible exposure under the

Sentencing Guidelines if a jury convicted him of the charges in the superseding indictment.

Defendant and Buffmyer testified at the hearing.

               Defendant testified that Buffmyer advised him to plead guilty on three different

occasions. The first two times, Defendant decided against it. After the third time, Defendant agreed.

According to Defendant, he changed his mind because Buffmyer told him that if he went to trial he

would be sentenced to life in prison. Defendant stated that Buffmyer never discussed the sentencing

guidelines that would apply if a jury convicted Defendant of the charges against him.

               Buffmyer testified that he is an attorney with 42 years of experience. He has

represented “dozens and dozens” of defendants in federal court. (Evidentiary Hr’g Tr. 21, ECF No.

1929.) He met with Defendant 27 times, for a total of about 20 hours, before the plea hearing. His

                                                 22
standard practice is to review the sentencing guidelines with a defendant at one of their first

meetings, and to try to calculate what the guidelines range would be if they went to trial because, in

his experience, the guidelines are the “bottom line” for criminal defendants. (Id. at 22.) He followed

this practice with Defendant. In fact, they discussed the guidelines “ad nauseum.” (Id. at 29.)

Buffmyer also discussed the guidelines with the prosecutors on a regular basis. When making its

final plea offer, the Government sent him an email estimating Defendant’s sentencing exposure for

going to trial. Buffmyer gave a copy of that email to Defendant and discussed it with him. Buffmyer

never stated that Defendant would definitely receive a life sentence if he went to trial because

Defendant’s guidelines did not approach a life sentence and Buffmyer did not think Defendant

would receive that sentence. However, Buffmyer did inform Defendant that he could receive a life

sentence because that is what the statute allows.

               According to Buffmyer, the Government initially offered a plea with better terms,

subject to Defendant’s truthful cooperation. The first proffer session did not go very well, however,

because Defendant did not want to cooperate. He did not want to answer questions put to him by

the Government. By the time that Defendant finally agreed to cooperate and plead guilty, his

cooperation was not as valuable because many of his co-defendants had made arrangements to enter

guilty pleas and were cooperating with the Government. Defendant initially believed that his fellow

gang members would never testify against him, but as time passed almost all of his co-defendants

decided to plead guilty to charges against them. Buffmyer believed that these individuals would

likely testify against Defendant, and he conveyed this belief to Defendant.

               Defendant initially acknowledged his membership in the HLK to Buffmyer and to

the Government in one of his proffer interviews, but Defendant believed he could defend himself

by challenging witnesses who claimed that he was involved in drug trafficking with the HLK. Later,

however, as the evidence against Defendant piled up, Defendant changed course and claimed that

                                                    23
he was not part of the gang because he left it. Buffmyer, however, did not believe that lack of

membership was a viable defense and said as much to Defendant. Buffmyer believed that Defendant

would likely be convicted if he went to trial. Eventually, Defendant agreed to cooperate and take a

plea deal.

               After considering the testimony from the evidentiary hearing and the other evidence

in the record of the case, the Court finds that Buffmyer fulfilled his obligation to explain Defendant’s

sentencing exposure under the Guidelines if Defendant decided not to accept the plea agreement.

The Court makes this finding for several reasons.

                First, Defendant is not a credible witness. As discussed elsewhere in this Opinion,

Defendant makes a number of assertions in his motion under § 2255 that do not line up with his

sworn testimony at his plea hearing. He testified at his plea hearing that no one made a promise or

prediction about the sentence that he would receive, but he now claims that his attorney promised

that he would receive a sentence of 108 months. (See Section IV.C.1, below.) He also testified at

his plea hearing that his decision to plead guilty was a free and voluntary one, but he now claims

that it was motivated by a “coerced” confession. (See Ground Four, below.) And he told the Court

that he was not taking medication that could affect his ability to participate in the plea hearing, but

he now claims otherwise. (See Section IV.D.1, below.) He even acknowledges in his motion that

he thought it was appropriate to lie to the Government about his membership in the HLK. (See

Section IV.B.2, above.) Defendant clearly wants to undo his guilty plea, so much so that he is

willing to contradict his sworn testimony to the Court. The Court does not believe that he is telling

the truth about the advice that he received from his attorney.

               Second, the Court does not think it likely that an attorney with Buffmyer’s

knowledge and experience would tell Defendant that he was certain to receive the maximum

sentence for his offenses if he proceeded to trial. Nor is it likely that Buffmyer would meet with

                                                  24
Defendant 27 times but fail to discuss Defendant’s possible sentencing exposure under the

Guidelines if he was convicted of the charges, let alone mention that the Court has discretion to

choose a sentence less than the maximum. It is even less likely that Buffmyer would fail to convey

an extremely important communication from the Government containing its final plea offer and its

view of Defendant’s sentence calculations under the Guidelines. The Government’s email contained

sufficient information about Defendant’s exposure under the Guidelines for him to make an

intelligent decision about whether to plead guilty, and delivering that email would have satisfied

counsel’s duties under Smith. Thus, the Court is confident that Buffmyer fulfilled his duties as

counsel and gave Defendant sufficient information about the Guidelines for him to make an

informed decision about pleading guilty.

               But even assuming Buffmyer advised Defendant that he faced a life sentence if he

proceeded to trial, and did not discuss the Guidelines, the Court is not persuaded that Defendant was

prejudiced by the deficiency in this advice. In other words, considering the totality of circumstances,

the Court is not convinced that there is a reasonable probability that Defendant would have rejected

the plea offer and proceeded to trial if he had received adequate advice about his sentencing

exposure. For one thing, Defendant’s prejudice claim is accompanied by an unrealistic view of his

chances of success at trial. As discussed in the Court’s order granting in part and denying in part

Defendant’s motion for relief from judgment (ECF No. 1919), Defendant believes that his temporary

withdrawal from the HLK gives him a “complete defense” to the conspiracy charges, which is not

the case. Defendant clearly rejoined the HLK and its activities after he was released from prison.

The law is clear that a defendant’s actions after withdrawal from a conspiracy can negate that

withdrawal. See, e.g., United States v. Lash, 937 F.2d 1077, 1084 (6th Cir. 1991) (“Continued

acquiescence [to the conspiracy] negates the withdrawal[.]”) (citing Hyde v. United States, 225 U.S.

347, 371-72 (1912)).

                                                  25
                In other words, Defendant has not offered a viable defense to the charges against

him, or any other objective basis for submitting his case to the jury rather than accepting a favorable

plea offer. His claim rests almost entirely on a post hoc assertion about what he would have done.

Although Defendant points to counsel’s advice as the tipping point for pursuing a guilty plea, the

more likely explanation for Defendant’s decision is that he finally accepted the fact that his co-

conspirators were likely to testify against him, and therefore recognized that striking a plea deal

would be in his best interests. In summary, Defendant has not demonstrated that his attorney

provided ineffective assistance when advising Defendant about the possible consequences of

accepting or rejecting the plea offer.

        D. Assistance at Plea Hearing (Issues 2, 8)

                Defendant asserts that counsel should have corrected Defendant’s statement that he

was not taking medication and should have objected to the prosecutor’s questions establishing a

factual basis for the plea.

                1. Use of medication

                At the plea hearing, Judge Bell asked Defendant whether he was “presently on any

drugs or any medications” or had “any conditions that might affect [his] ability to understand and

participate in these proceedings?” and Defendant responded, “No.” (Plea Hr’g Tr. 4.) Defendant

now contends that he was taking medication, that his attorney was aware of this, and that his attorney

should have intervened to permit the Court to inquire further into Defendant’s ability to proceed, or

postponed the hearing.

                Here, too, Defendant is bound by his statement under oath to the Court that he was

not taking medication that might affect his ability to understand the proceedings. Moreover, the

transcript of the plea hearing shows no sign that Defendant was impaired. Defendant contends that

the prosecutor “coached and directed” Defendant to admit guilt, and that this was a sign of his

                                                  26
impairment. However, Judge Bell asked Defendant almost all of the questions establishing the

factual basis for the plea, and Defendant cogently answered all of them; there is no indication that

he did not understand the proceedings or the consequences of his actions.

               Defendant provides copies of medical records indicating that he was taking

medication for back pain—including Norco, amitriptyline, and Neurontin—in late September 2013,

about two weeks before his plea hearing. (See ECF No. 1809-1, PageID.22727.) However, those

same records also indicate that Defendant was “[o]riented to person, place, and time” at his medical

appointments, that his speech was “fluent,” and that he was able to give “informed consent” to a

lumbar injection. (Id., PageID.22728, 22729.) If Defendant’s medication impaired his ability to

understand or participate in his legal proceedings, it does not show in his medical records or in the

transcripts of his plea hearing. Thus, there is no support for Defendant’s contention that his attorney

should have intervened to correct his response about taking medication, or that the Court would

have rejected his plea had his attorney done so.

               2. Prosecutor’s questions

               Defendant also contends that his attorney should have objected to the prosecutor’s

questions at the plea hearing, insofar as those questions covered subjects that were subject to the

prosecutor’s grant of immunity in 2000. The prosecutor briefly questioned Defendant about two

issues: Defendant’s possession of a firearm and Defendant’s involvement in ordering the

firebombing of a house. Defendant initially told Judge Bell that he never carried or used a gun (id.

at 16), but the prosecutor reminded Defendant that he told the grand jury thirteen years earlier that

he possessed a firearm that he turned over to the HLK for their use (id. at 19). Defendant then

corrected his earlier statement to the Court and acknowledged that he had possessed a firearm. He

also volunteered that there was “another time” as well. (Id. at 19.) As to the firebombing, the



                                                   27
prosecutor asked Defendant a single question about whether Defendant had ordered the firebombing

of house in 1996 “as a leader” in the HLK, and Defendant confirmed that he had. (Id.)

                There was nothing improper about the prosecutor’s questions, and it was reasonable

for counsel not to interject. Defendant asserts that his testimony was covered by the prosecutor’s

grant of immunity, but it is clear that Defendant possessed a firearm after he testified to the grand

jury in 2000. The PIR refers to at least three instances in which Defendant possessed or used a

firearm in 2008 (see PIR ¶¶ 168, 310, 347, 396, 620, 645, 683), one of which Defendant expressly

acknowledged at his sentencing hearing. (See Sentencing Hr’g Tr. 24.) Thus, evidence of his

possession of a firearm could not have been subject to the prosecutor’s grant of immunity in 2000.

Moreover, by voluntarily admitting these facts under oath, he waived whatever rights he had under

the prosecutor’s grant of immunity. Accordingly, Defendant has not shown that an attempt to rely

on the grant of immunity, or any other objection by counsel to the prosecutor’s questions, could

have had any impact on the outcome of his case.

       E. Assistance after Plea (Issue 9)

               Defendant contends that counsel failed to inform him that he could withdraw his plea

due to the fact that Defendant was under the influence of medication at the time of his plea, and the

fact that his plea was based on conduct “immunized” by his grand jury testimony. This claim is

meritless because counsel had no obligation to affirmatively advise Defendant of his right to

withdraw his plea, absent some sort of request or concern raised by Defendant. If Defendant wanted

to withdraw his plea, or had concerns about it due to his medication or immunity, he could have

raised the issue with his attorney. He does not contend that he did so.

               Moreover, Defendant has not established that he could have withdrawn his plea if

his attorney had pursued that option. After a court accepts a plea, the defendant cannot withdraw it

as a matter of course. He can do so before sentencing only if the Court rejects the plea agreement

                                                 28
under Rule 11(c)(5) of the Federal Rules of Criminal Procedure, or if he can show a “fair and just

reason for requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2). After the court imposes its

sentence, a plea can be set aside only on direct appeal or collateral attack. Fed. R. Crim. P. 11(e).

                  Defendant has not provided a “fair and just reason” for withdrawing the plea. As

indicated, he confessed to the relevant facts under oath to the Court, after telling the Court that he

was not taking medication that impaired his ability to understand the proceedings and that he

understood the consequences of a guilty plea, and displaying his understanding in his responses to

the Court’s inquiry. Consequently, counsel was not ineffective in failing to provide advice about

withdrawing the plea.

         F. Assistance at Sentencing (Issues 10 – 17)

                  Defendant asserts several deficiencies in his counsel’s assistance at sentencing.

Among other things, Defendant asserts that counsel was aware, before Defendant’s sentencing

hearing, that the Government would not file a motion for reduction of Defendant’s sentence, 2 and

counsel did not inform Defendant of this fact. The PIR stated that “the U.S. Attorney’s Office has

advised they will no longer be filing a motion to request or support a motion for a downward

departure under USSG 5K1.1.” (PIR, PageID.12755.)

                  At his sentencing hearing, Defendant acknowledged that he had “an opportunity to

review and discuss [the] presentence report with [his] attorney[.]” (Sentencing Hr’g Tr. 5-6.) If

that is the case, then presumably Defendant would also have known before the sentencing hearing

that the Government did not intend to file such a motion.

                  More importantly, Defendant does not indicate how knowledge of the Government’s

intentions could have changed the outcome. He contends that he could have withdrawn his plea,


2
 At sentencing, the prosecutor explained that Defendant lied to the Government and refused to accept responsibility for
his actions during his proffer sessions, which is why it did not believe that a further reduction in his sentence was
warranted. (Sentencing Hr’g Tr. 32-33.)

                                                         29
but that is not the case. His plea did not depend upon a motion for a reduction in sentence. As

discussed above, Defendant entered his plea knowing that the Government had not promised to seek

a reduction in his sentence.

               Counsel also supposedly told Defendant that Defendant could not challenge the

“weights and leadership enhancements.” Defendant is presumably referring to the weight of the

cocaine and marijuana for which he was deemed responsible in the PIR (which was used to support

his base offense level of 32) and his leadership role (which was used to increase in his offense level).

Defendant does not indicate what objections could have been made, however. Thus, he has not

shown unreasonable performance or prejudice.

               Defendant contends that his counsel did not adequately postpone the sentencing

hearing to accommodate his recovery from back surgery. Defendant’s sentencing hearing was

originally scheduled for June 18, 2014, but his attorney requested an adjournment because

Defendant underwent back surgery on June 9, 2014. (Mot. for Leave to File Mot. for Continuance,

ECF No. 1191.) Counsel informed the Court that Defendant would be taking medication for

approximately 30 days after surgery, and that “an adjournment of 4 to 6 weeks would likely be

sufficient time for Defendant Cisneros to recuperate sufficient to attend and participate at his

sentencing.” (Def.’s Mot. for Adjournment of Sentencing, ECF No. 1198.) The Court granted

Defendant’s motion and scheduled the sentencing hearing for July 24, 2014. (Order, ECF No.

1193.)

               Defendant claims that he was still taking opiates and muscle relaxers at the time of

his sentencing hearing, and that he was not in the “proper state” to articulate his positive role and

work in the community, fighting “gang involvement.” (Am. § 2255 Mot., PageID.22223.) To the

contrary, Defendant was able to articulate his involvement in the community, and his attorney did

the same. His attorney also filed a written memorandum detailing Defendant’s work in the

                                                  30
community, supported by newspaper articles and letters from individuals who praised Defendant’s

efforts and described his transformative impact on their lives. (See Sentencing Mem., ECF No.

1187.) Defendant does not indicate what else he would have presented that was not already in front

of the Court. Thus, Defendant has not shown that he was prejudiced by counsel’s failure to seek an

additional adjournment of his sentencing.

               Defendant believes that his counsel did not do enough to establish Defendant’s

“complete dissociation” from the HLK in 1999. As discussed above, however, this fact was not

contested and Judge Bell apparently accepted it. Moreover, to the extent it was even relevant,

Defendant’s dissociation from the HLK did not necessarily help him. As Judge Bell observed,

Defendant’s decision to voluntarily rejoin the HLK after leaving it was “almost worse” than if he

had never left at all. (Sentencing Hr’g Tr. 35.)

               Similarly, Defendant contends that counsel failed to present evidence showing that

the HLK was “not recognized” for a period of time, and that Defendant had no interaction with the

organization during this time. (Am. § 2255 Mot., PageID.22224.) However, Defendant does not

indicate how this evidence would have impacted his plea or sentence. Even if there was a time when

Defendant was not involved with the HLK, which the Court recognized, it does not change the fact

that Defendant actively participated in its criminal schemes.

               Defendant also believes that he would have received a lesser sentence if his attorney

had shown the Court that the information he provided at his proffer interviews was used to sentence

a co-defendant. Defendant offers no support for this belief. Judge Bell accepted a reduction in

Defendant’s offense level because of his assistance to the Government. There is no reason to believe

that the effects of Defendant’s assistance on the sentencing of a co-defendant would have had any

additional impact.



                                                   31
                Defendant faults his attorney for withdrawing objections to the firearms

enhancement. Defendant apparently contends that he only partially participated in performing

“security” for the HLK, or did not participate at all, on two unidentified nights. (Am. § 2255 Mot.,

PageID.22224.) He does not, however, deny that he possessed a firearm in connection with his

involvement with the HLK, which he admitted at both his plea and sentencing hearings. Counsel

did not act unreasonably by failing to raise a meritless objection.

                Defendant also contends that counsel should have sought a downward departure to

account for a “completed term of imprisonment” under U.S.S.G. § 5K2.23. However, that section

applied only if the “term of imprisonment resulted . . . from another offense that is relevant conduct

to the instant offense of conviction . . . and that was the basis for an increase in the offense level for

the instant offense under Chapter Two (Offense Conduct) or Chapter Three (Adjustments).’”

Penaloza, 648 F. App’x at 523 (quoting U.S.S.G. § 5G1.3(b) (2013)). Defendant’s term of

imprisonment did not satisfy these requirements.

                The Government acknowledges that Defendant served 64 months for a 1999

conviction for delivery of less than 50 grams of cocaine (see PIR ¶ 888.), and that this offense was

relevant conduct to the racketeering conviction. However, § 5K2.23 does not apply because

Defendant’s drug offense did not impact his sentence for the racketeering conspiracy. Review of

the PIR indicates that the 1999 drug conviction did not increase his offense level for the racketeering

offense.

                For a racketeering offense, the base offense level is the level applicable to the

underlying racketeering activity. U.S.S.G. § 2E1.1(a)(2) (2013). Defendant’s base offense level

was determined by his involvement in a conspiracy to distribute cocaine and marijuana. (PIR ¶ 870.)

The PIR used the base offense level for offenses involving at least 1,000 kilograms but less than

3,000 kilograms of marijuana. See U.S.S.G. § 2D1.1(c)(4) (2013). The PIR determined that

                                                   32
Defendant was responsible for 1,249 kilograms of marijuana equivalent, which included “at least”

5 kilograms of cocaine and 550 pounds of marijuana. (PIR ¶ 870.) According to the PIR, the 5-

kilogram cocaine estimate was a “conservative” one. (Id. ¶ 681.) It could have included any of the

following: Defendant’s possession of half a kilogram of cocaine when he was arrested in 1998 (id.);

Defendant’s admission that he personally distributed 3 kilograms of cocaine before his arrest in

1998 (id. ¶ 636); and Defendant’s involvement with co-conspirators responsible for distributing

almost 100 kilograms of cocaine in 2009 and 2010 (id. ¶ 838). The 50 grams of cocaine from

Defendant’s 1999 drug conviction could not have meaningfully added to the enormous quantity of

drugs used to determine his base offense level and, thus, that conviction could not have been “the

basis for an increase in [his] offense level.” See Penaloza, 648 F. App’x at 523. Accordingly,

§ 5K2.23 did not provide a basis for requesting a downward departure, and counsel was not

ineffective for failing to raise the issue.

                For all the foregoing reasons, Defendant’s claim that he received ineffective

assistance of counsel at the trial level is meritless on the record before the Court.

Ground Two: Invalid Plea

                Next, Defendant contends that his plea was invalid because it was “unlawfully

induced,” involuntary, and made without understanding the charges against him and the

consequences he faced. (Am. § 2255 Mot., PageID.22225.) Specifically, Defendant contends that

his plea is based on “pre2000 conduct” that was immunized by his grand jury testimony, and that

he did not understand the charges against him or the consequences of his plea because he was under

the influence of medication.

                This claim is without merit for reasons discussed in Ground One. The immunity

agreement in 2000 does not undermine the validity of Defendant’s plea in 2013. By entering that

plea, he waived any challenge to the Government’s evidence against him. Moreover, Defendant

                                                  33
misperceives the effect of the immunity agreement. It immunized his statements to the grand jury

in 2000; it did not immunize his conduct.

               As to his claim that he was under the influence of medication, Defendant is bound

by his sworn statement that he was not taking medication that might affect his ability to understand

and participate in his plea hearing. There is no support for his assertion that he was unable to

understand the consequences of what he was doing. Accordingly, this claim is meritless.

Ground Three: Failure to Disclose Favorable Evidence

               Defendant claims that the Government withheld evidence that he retired from the

HLK in 1999. Under Brady v. Maryland, 373 U.S. 83 (1963), “suppression by the prosecution of

evidence favorable to an accused . . . violates due process where the evidence is material, either to

guilt or to punishment, irrespective of the good faith or bad faith of the prosecution.” Id. at 87.

“There are three components of a true Brady violation: [t]he evidence at issue must be favorable to

the accused, either because it is exculpatory, or because it is impeaching; that evidence must have

been suppressed by the State, either willfully or inadvertently; and prejudice must have ensued.”

Strickler v. Greene, 527 U.S. 263, 281-82 (1999). Prejudice (and materiality) is established by

showing that “there is a reasonable probability that, had the evidence been disclosed to the defense,

the result of the proceeding would have been different.” Id. at 281 (quoting United States v. Bagley,

473 U.S. 667, 682 (1985)). A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Bagley, 473 U.S. at 682.

               Defendant’s Brady claim is meritless because any evidence of Defendant’s

withdrawal from the HLK was immaterial. As discussed in Ground One, the Government did not

dispute that Defendant left the HLK in 1999, and the Court accepted it as fact. Accordingly, there

is no reasonable probability that, had any additional evidence of that departure been disclosed, the

result of the proceeding would have been different.

                                                 34
Ground Four: Conviction Obtained by Use of Coerced Confession

               Defendant apparently argues that he pleaded guilty because he gave a “coerced”

confession to the prosecutor during his proffer interviews in February and October 2013. Defendant

contends that his confession was coerced for the following reasons: the motion to dismiss the

indictment exposed his 2000 grand jury testimony and put his “life” and “well being” at risk (Am.

§ 2255 Mot., PageID.22227); his attorney told him that he would be sentenced to life in prison unless

he confessed and cooperated; Defendant thought that the Government wanted his help, when in fact

his attorney sought the proffer; the Government breached the plea agreement, ostensibly because it

did not recommend a reduction in his sentence; and Defendant’s confession and indictment were

derived from his immunized grand jury testimony.

               Generally,

       where a guilty plea is otherwise voluntarily and intelligently made with the advice of
       competent counsel and where the factual basis for the plea fully establishes guilt, the
       plea is not rendered involuntary merely because the defendant may have been
       motivated by a statute or state conduct later found to be unconstitutional

Campbell v. Marshall, 769 F.2d 314, 319 (6th Cir. 1985). Consequently, according to the Supreme

Court, a habeas petitioner is not entitled to a hearing, or any other relief, where he alleges and proves

no more than that his plea was motivated by a coerced confession. McMann v. Richardson, 397

U.S. 759, 768 (1970). As the Court explained,

       For the defendant who considers his confession involuntary and hence unusable
       against him at trial, tendering a plea of guilty would seem a most improbable
       alternative. The sensible course would be to contest his guilt, prevail on his
       confession claim at trial, on appeal, or, if necessary, in a collateral proceeding and
       win acquittal, however guilty he might be.

Id.

               After McMann, the Supreme Court clarified that a guilty plea is not the product of a

coerced confession where the allegedly coercive conduct “was not of such an ‘enduring effect to


                                                   35
make involuntary a plea of guilty entered over a month later.’” Cochran v. Norvell, 446 F.2d 61,

64 (6th Cir. 1971) (quoting Parker v. North Carolina, 397 U.S. 790, 796 (1970)). In Parker, the

defendant had the assistance of counsel for a month before he pleaded guilty, and there were no

“threats, misrepresentations, promises, or other improper acts by the State” after the allegedly

coerced confession. Parker, 397 U.S. at 796. Consequently, “the connection, if any, between [the

defendant’s confession and his plea of guilty had ‘become so attenuated as to dissipate the taint.’”

Id. (quoting Nardone v. United States, 308 U.S. 338, 341 (1939)).

               The same is true here. Petitioner is not entitled to relief simply because he asserts

that his decision to plea guilty was due to a coerced confession. He offers no reason to believe that

his decision to plead guilty was the product of coercive conduct by the Government.

               Moreover, the record disputes Defendant’s claim that his plea was motivated by any

form of coercion. At his plea hearing, he expressly denied that anyone had threatened or coerced

him to plead guilty. (Plea Hr’g Tr. 9.) He also affirmed that his decision to plead guilty was taken

“freely and voluntarily.” (Id.) “[A] defendant who expressly represents in open court that his guilty

plea is voluntary may not ordinarily repudiate his statements to the sentencing judge.” Todaro, 982

F.2d at 1030. Accordingly, Defendant’s claim of coercion is meritless.

Ground Five: Conviction for RICO Offense (insufficient evidence)

               Defendant contends that his brief involvement with the HLK, combined with the fact

that his grand jury testimony in 2000 was subject to an immunity agreement, means that the evidence

was not sufficient to convict him of a racketeering conspiracy. This claim is meritless because he

pleaded guilty to all the elements of such a conspiracy. In other words, his conviction is based upon

his acknowledgement of guilt at the plea hearing, not upon his statements to the grand jury or

anything else. His plea provides a sufficient basis for his conviction.



                                                 36
               Moreover, Defendant’s guilty plea waived his right to object to the sufficiency of the

evidence against him. See United States v. Martin, 526 F.3d 926, 931-33 (6th Cir. 2008) (holding

that an unconditional guilty plea waives the right to challenge the sufficiency of the evidence).

Accordingly, Defendant’s claim is meritless.

Ground Six: Conviction Obtained by Use of Court Error

               Defendant contends that the Court erred when it accepted Defendant’s guilty plea

based on “immunized” conduct, and conduct that was not sufficient to support the charges. As

explained above, Defendant’s statements were immunized, not his conduct. Moreover, there was

no error. Defendant voluntarily admitted guilt to one of the charges against him in exchange for the

dismissal of another charge. The Court properly accepted his plea.

Ground Seven: Sentence Based on Erroneous Guideline Scoring

               Defendant asserts a number of errors in the Court’s scoring of the guidelines,

including application of a base offense level of 32, the firearms enhancement, and the leadership

enhancement.

               Defendant does not state a viable claim, for several reasons. To the extent he asserts

that the Court improperly applied the leadership enhancement, the Court of Appeals considered this

claim and rejected it. See Penaloza, 648 F. App’x at 530 (holding that “it was not plain error to find

that Cisneros acted as a manager or supervisor under U.S.S.G. § 3B1.1” because he admitted

ordering other HLK members to firebomb a house and he did not contest the PIR’s recitation of his

leadership history). “It is . . . well settled that a § 2255 motion may not be employed to relitigate an

issue that was raised and considered on direct appeal absent highly exceptional circumstances, such

as an intervening change in the law.” Jones v. United States, 178 F.3d 790, 796 (6th Cir. 1999);

accord Foster v. Chatman, 136 S. Ct. 1737, 1758 (2016) (“[A]s a general rule, federal prisoners

may not use a motion under 28 U.S.C. § 2255 to relitigate a claim that was previously rejected on

                                                  37
appeal.”). Defendant does not identify any exceptional circumstances that would permit him to

relitigate that claim here.

                To the extent Defendant contends that the Court erred in applying the firearms

enhancement, his argument is plainly meritless because he admitted possession of a firearm at his

plea hearing.

                To the extent he contends that the Court erred in calculating his base offense level

based on participation in a conspiracy involving the distribution of more than 1,000 kilograms of

marijuana equivalent, Defendant does not indicate why this decision was in error.

                Furthermore, Defendant’s challenge to the scoring of the guidelines is meritless

because it is not cognizable in this action. Absent extraordinary circumstances, claims of non-

constitutional error in sentencing may not be raised in a § 2255 proceeding. “Courts have generally

declined to collaterally review sentences that fall within the statutory maximum.” United States v.

Peterman, 249 F.3d 458, 462 (6th Cir. 2001). A mistake in application of the advisory sentencing

guidelines does not “affect the lawfulness of the [sentence] itself[.]” Snider v. United States, 908

F.3d 183, 191 (6th Cir. 2018) (quoting United States v. Addonizio, 442 U.S. 178, 187 (1979)); see

Gibbs v. United States, 655 F.3d 473, 479 (6th Cir. 2011) (“A challenge to the sentencing court’s

guidelines calculation . . . only challenges the legal process used to sentence a defendant and does

not raise an argument that the defendant is ineligible for the sentence she received.”).

                “[N]onconstitutional errors, such as mistakes in the application of the sentencing

guidelines, will rarely, if ever, warrant relief [under § 2255]. . . . [O]nly the most serious defects in

the trial process will merit relief outside of the normal appellate system.” Grant v. United States,

72 F.3d 503, 506 (6th Cir. 1996). This standard is met only by “exceptional circumstances where

the need for the remedy afforded by the writ of habeas corpus is apparent,” such as when there was

“a fundamental defect which inherently results in a complete miscarriage of justice[.]” Hill v. United

                                                   38
States, 368 U.S. 424, 428 (1962) (internal quotation marks and citation omitted). Not “every

asserted error of law can be raised on a § 2255 motion.” Davis v. United States, 417 U.S. 333, 346

(1974).

               There are no exceptional circumstances that would justify granting relief in this case.

Defendant’s sentence falls within the statutory maximum. He does not claim that he is actually

innocent or that the Court violated his rights under the Constitution. He simply disagrees with the

Court’s application of the advisory guidelines. That claim is not cognizable in this action. See

Snider, 908 F.3d at 191 (“[E]very other court of appeals to have looked at the issue has agreed that

a defendant cannot use a § 2255 motion to vindicate non-constitutional challenges to advisory

guideline calculations.”).

Ground Eight: Amendment 782 to the Sentencing Guidelines

               Next, Defendant claims that he is entitled to a reduction in his sentence under

Amendment 782 of the Guidelines, which took effect on November 1, 2014. Amendment 782

retroactively reduced the applicable guidelines range for certain drug offenses by changing the drug

quantity table in the Guidelines.

               Defendant’s request for a reduction in sentence based on Amendment 782 should be

brought as a separate motion under 18 U.S.C. § 3582(c)(2), which allows a defendant to file a motion

to reduce the term of imprisonment, where the defendant “has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing

Commission” through a retroactive amendment to the sentencing guidelines.                 18 U.S.C.

§ 3582(c)(2); U.S.S.G. § 1B1.10(a)(1). His request is not properly raised in this action. See Shaw

v. United States, 604 F. App’x 473, 477 (6th Cir. 2015) (finding that a retroactive change in the

guidelines was not relevant in a motion under § 2255).



                                                 39
Ground Nine: Conviction Obtained by Violation of Privilege Against Self-Incrimination

                 In a variation on his other claims, Defendant asserts that his conviction was obtained

through a violation of his “priv[i]lege against self-incrimination” in the Fifth Amendment. (Am.

§ 2255 Mot., PageID.22234.) Defendant contends that the Government used his immunized

testimony to persuade him to cooperate and breached the plea agreement by not seeking a reduction

in his sentence.

                 Contrary to Defendant’s assertion, his conviction is based on his voluntary

statements and admissions to the Court. It is not based on his immunized grand jury testimony or

his admissions to the Government at his proffer interviews. Furthermore, he waived his Fifth

Amendment rights and any challenge to his pre-plea confessions when entering his plea. Moreover,

the Government did not breach the plea agreement because it did not promise to seek a reduction in

his sentence.

Ground Ten: Ineffective Assistance of Appellate Counsel

                 In a supplement to his amended motion under § 2255, Defendant contends that his

appellate counsel was ineffective for failing to raise Grounds One to Nine on appeal. This claim is

meritless because Grounds One to Seven and Nine are meritless. Appellate counsel is not ineffective

for failing to raise meritless claims on appeal. See Moore v. Mitchell, 708 F.3d 760, 776 (6th Cir.

2013). In addition, Defendant cannot claim that his appellate counsel was ineffective for failing to

raise the issue in Ground Eight because Amendment 782 did not take effect until after Defendant

filed his appeal. Moreover, Defendant cannot claim that he was prejudiced by that failure because

Defendant can still present that issue in a motion under 18 U.S.C. § 3582(c)(2). His attorney’s

failure to raise the issue on appeal does not in any way impair Defendant’s ability to raise it in a

proper motion.




                                                   40
Ground Eleven: Administrative Segregation / Isolated Confinement

               In his second supplement to his amended motion under § 2255, Defendant asserts

that he has been subjected to cruel and unusual punishment by the Bureau of Prisons (BOP) because

he has been confined in segregation for 20 months without a meaningful evaluation of his status.

This claim is not cognizable in this action because “[c]hallenges to conditions of confinement rather

than to the legality of the confinement itself are not the proper subject of a motion under 28 U.S.C.

§ 2255 to vacate, set aside, or correct the sentence.” Lee v. United States, No. 5:06-cv-86, 2006 WL

2039976, at *1 n.2 (W.D. Mich. July 19, 2006) (citing Sullivan v. United States, 90 F. App’x 862

(6th Cir. 2004)); see also Berryhill v. United States, No. 1:15-cv-815, 2016 WL 2610258, at *8

(N.D. Ohio May 6, 2016) (collecting cases). “Instead, such claims should be brought as civil rights

claims pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971).” Id. Accordingly, Ground Eleven is meritless as a basis for relief under § 2255.

                                          V. Conclusion

               For the reasons stated, Defendant’s claims are meritless.       Moreover, no other

evidentiary proceedings are required because the record of the case conclusively shows that

Defendant is not entitled to relief. In short, Defendant’s amended motion under § 2255 will be

denied.

               Under 28 U.S.C. § 2253(c), the Court must determine whether to issue a certificate

of appealability. A certificate should issue if the movant has demonstrated “a substantial showing

of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth Circuit has disapproved of

issuance of blanket denials of a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th

Cir. 2001). The district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Under

                                                 41
Slack, to warrant a grant of the certificate, Defendant “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.” 529

U.S. at 484.

               The Court has carefully considered the issues in this matter and finds that reasonable

jurists could not find that this Court’s denial of Defendant’s claims was debatable or wrong.

               An amended judgment and order will enter consistent with this Opinion.



Dated:    October 24, 2019                            /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 42
